Citation Nr: 0316242	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board determined that additional evidentiary development 
was necessary.  Accordingly, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2), the Board undertook to 
conduct further development internally in October 2002.  The 
requested development appears to have been completed, and the 
case has been referred for adjudication.  

Since the time that the evidentiary development was 
undertaken, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  Accordingly, this case must be 
remanded back to the RO in order that the above-captioned 
issue can be adjudicated by the agency of original 
jurisdiction.  


REMAND

The veteran contends, in substance, that he is in need of 
regular aid and attendance as a result of his service-
connected disabilities.  Accordingly, he maintains that he 
should be entitled to receive such benefits.  

As noted, in October 2002, the Board undertook additional 
evidentiary development consisting of obtaining clinical 
treatment records and scheduling the veteran to undergo VA 
rating examinations.  Such development appears to have been 
completed, but pursuant to the holding by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, supra, 
the Board is precluded from adjudicating the above-captioned 
issues before review by the agency of original jurisdiction.  
Accordingly, the case must be remanded back to the RO in 
order that the veteran can be afforded the due process to 
which he is entitled.  

In that regard, the Board finds that the RO should ensure 
that all up-to-date clinical treatment records have been 
obtained and associated with the veteran's claims file, and 
should ensure that the evidentiary record provides a 
sufficiently clear basis upon which to adjudicate the 
veteran's claim.  If any deficiencies are noted, the RO 
should undertake any corrective action deemed necessary.  
Further, the RO should ensure that all notice and duty to 
assist requirements as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  See VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107).  The RO 
should then adjudicate the issue remaining on appeal with 
consideration given for all relevant evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for physical or psychiatric 
disorders dating from December 2002 to 
the present.  The RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should review the medical evidence 
obtained through the Board's internal 
development process and make a 
determination if such evidence provides a 
sufficient basis upon which to adjudicate 
the veteran's claim.  If not, any 
corrective action deemed necessary should 
be undertaken to redress any deficiency.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to special monthly 
compensation benefits based on the need 
for regular aid and attendance, on the 
basis of all available evidence.  If the 
benefit sought is not granted, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, containing all relevant 
statutes and regulations governing the 
veteran's appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




